DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7 of the amendment, filed 08/12/21, with respect to the rejection(s) of claim(s) 1 and 11 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2007/0253824 to Eyb.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 8,221,085 to Livingston et al in view of US 2007/0253824 to Eyb.
Regarding claim 1, Livingston teaches a method for joining rotor blade segments of a rotor blade (abstract), the method comprising: forming a female structural member having a receipt portion (403) and a structural portion (including spar webs 303 and caps 304 of the blade segment, col. 4, ll. 19-21), 
Livingston fails to teach a divider bulkhead separating the receipt portion and the structural portion of the female structural member, or injecting adhesive through the divider bulkhead.
Eyb teaches a wind turbine blade (abstract) wherein the blade is formed with a female structural member (1520) and a male structural member (1510) and a divider bulkhead separates the receipt portion and the structural portion of the female structural member (para. 29, 32).
Eyb also teaches that the male and female structural members of the blade are brought together and then joined by injecting a resin into the cavity surrounding the two (para. 32).  Eyb further teaches that providing a divider bulkhead assists in sealing this cavity (para. 32).  Therefore, because both Livingston and Eyb are concerned with joining wind turbine blade portions via a male/female structural member joint using an adhesive injected into a cavity, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of joining as taught by Livingston by providing a divider bulkhead as taught by Eyb as a 
Regarding the limitation of injecting adhesive through the divider bulkhead, since applicant has not disclosed that injecting the adhesive through the divider bulkhead solves any stated problem or is for any particular purpose above the fact that the injection of adhesive from an exterior location fills the adhesive channels without overflowing to other areas of the blade, and Livingston teaches injecting an adhesive from an exterior of the blade (col. 4, ll. 60-67, col. 6, ll. 20-24) and it appears that the method of Livingston as modified by Eyb would perform equally well injecting adhesive through the divider bulkhead as claimed by applicant, it would have been an obvious matter of design choice to modify the method of Livingston as modified by Eyb by injecting the adhesive through the divider bulkhead as claimed as a simple rearrangement of parts. MPEP 2144.04(VI)(C).
Regarding claims 2, 3, 4, 5, 6, 7, 8, 9, and 10, Livingston as modified by Eyb teaches the method of claim 1 (as set forth above), further comprising: 
forming at least one of the female structural member or the male structural member with one or more bulkheads (Livingston 407 and 405, respectively) (claim 2);
further comprising forming the female structural member with a first end bulkhead (Livingston 407) and a second end bulkhead (at the opposite end of the segment where it would connect to an adjacent segment, Livingston col. 3, ll. 37-40) (claim 3);
wherein the female and male structural members each comprises a divider bulkhead positioned between the receipt portion and the structural portion of the female structural member (the closed end of receiving portion Livingston 403 shown in Fig. 11) and the protrusion portion and the structural portion of the male structural member (Livingston 405), respectively (claim 4);

wherein the one or more bulkheads are sized to abut against an internal wall of one of the rotor blade segments of the rotor blade (as shown in Livingston Fig. 4 wherein the bulkheads extend to the outer wall forming the exterior of the airfoil) (claim 6);
further comprising injecting the adhesive into the one or more internal channels (Livingston col. 4, ll. 60-67) from an exterior location (Livingston 613) of the rotor blade through the one or more bulkheads (Livingston Fig. 6) (claim 7);
further comprising filling the one or more internal channels with the adhesive and allowing the adhesive to fill the bulkhead joint via one or more controlled blow holes (Livingston 611) (claim 8);
wherein the structural portions of the female and male structural members comprise one or more spar caps (Livingston 304) and at least one shear web (Livingston 303) (claim 9);
further comprising forming one or more spar caps (Livingston 304) into each of the cavity and the protrusion portion of the female and male structural members (Livingston col. 4, ll. 19-21), respectively, wherein, when the protrusion portion is inserted into the cavity, the one or more spar caps of the cavity and the one or more spar caps of the protrusion portion align in a span-wise direction (Livingston Fig. 5, 11) (claim 10).
Regarding claim 11, Livingston as modified by Eyb teaches a segmented rotor blade assembly for a wind turbine (Livingston abstract), the rotor blade assembly comprising: a first blade segment (Livingston 215) comprising a female structural member having a receipt portion (Livingston 403) and a structural portion (including spar webs 303 and caps 304 of the blade segment, Livingston col. 4, ll. 19-
Regarding the limitation of injecting adhesive through the divider bulkhead, since applicant has not disclosed that injecting the adhesive through the divider bulkhead solves any stated problem or is for any particular purpose above the fact that the injection of adhesive from an exterior location fills the adhesive channels without overflowing to other areas of the blade, and Livingston teaches injecting an adhesive from an exterior of the blade (col. 4, ll. 60-67, col. 6, ll. 20-24) and it appears that the method of Livingston as modified by Eyb would perform equally well injecting adhesive through the divider bulkhead as claimed by applicant, it would have been an obvious matter of design choice to modify the method of Livingston as modified by Eyb by injecting the adhesive through the divider bulkhead as claimed as a simple rearrangement of parts. MPEP 2144.04(VI)(C).
Regarding claims 12, 13, 14, 15, 16, 17, 18, 19, and 20, Livingston as modified by Eyb teaches the assembly of claim 11 (as set forth above), further comprising: 

wherein the female and male structural members each comprises a divider bulkhead positioned between the receipt portion and the structural portion of the female structural member (Livingston 405) and the protrusion portion and the structural portion of the male structural member (Livingston 407), respectively, the divider bulkhead of the male structural member abutting against the first end bulkhead of the female structural member at a bulkhead joint (Livingston col. 4, ll. 9-12) (claim 13);
wherein the one or more bulkheads abut against an internal wall of one of the rotor blade segments of the rotor blade (as shown in Livingston Fig. 4 wherein the bulkheads extend to the outer wall forming the exterior of the airfoil) (claim 14);
wherein one or more of the bulkheads comprises at least one exterior injection port (Livingston 613, Fig. 6) configured to receive the adhesive, the at least one exterior injection port providing an adhesive path to the one or more internal channels (Livingston Fig. 6) (claim 15);
wherein the structural portions of the female and male structural members comprise one or more spar caps (Livingston 304) and at least one shear web (Livingston 303) (claim 16);
wherein the cavity of the female structural member and the protrusion portion of the male structural member further comprises one or more spar caps (Livingston col. 4, ll. 19-21), and wherein, when the protrusion portion is inserted into the cavity, the one or more spar caps of the cavity and the one or more spar caps of the protrusion portion align in a span-wise 
wherein a cross-sectional shape of the cavity of the female structural member substantially corresponds to a cross- sectional shape of the protrusion portion of the male structural member (Livingston col. 4, ll. 5-9) (claim 18);
wherein the cross-sectional shapes of the cavity and the protrusion portion tapers from a first end to a second end, respectively (Livingston col. 4, ll. 28-35) (claim 19);
wherein the cross-sectional shapes of the cavity and the protrusion portion comprises a trapezoid (as shown in Livingston Fig. 9 wherein the receiving portion of segment 215 has inwardly angled top and bottom sides from bulkhead 407 leftward with vertical left and right sides, and the protruding portion of segment 213 has the inverse structure) (claim 20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM W BROWN/Examiner, Art Unit 3745                        

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745